Dismissed and Opinion Filed May 13, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-20-00748-CV

                    RHONDA FISHER, Appellant
                              V.
       DALLAS HOUSING AUTHORITY CITY OF DALLAS-BARBARA
                  JORDAN APARTMENTS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-01419-B

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Garcia
       Appellant’s brief in this case is overdue. By postcard dated April 20, 2021,

we notified appellant the time for filing her brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).
200748f.p05     /Dennise Garcia/
                DENNISE GARCIA
                JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RHONDA FISHER, Appellant                     On Appeal from the County Court at
                                             Law No. 2, Dallas County, Texas
No. 05-20-00748-CV          V.               Trial Court Cause No. CC-20-01419-
                                             B.
DALLAS HOUSING AUTHORITY                     Opinion delivered by Justice Garcia.
CITY OF DALLAS-BARBARA                       Justices Myers and Partida-Kipness
JORDAN APARTMENTS, Appellee                  participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 13th day of May, 2021.




                                       –3–